Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9, 11, 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Michelon US 2015/0286194 A1 in view of Taki et al. US 2008/0266051 A1.

Michelon teaches:
1. A method performed by a controller of a machine, the method comprising: 
configuring the machine to operate in a plurality of modes including a manned control mode [remote control unit 4], a remote control mode [remote programmable station 5], and an autonomous control mode; [para. 0002, “The self-propelled submerged surface cleaning appliances, notably the self-propelled electric appliances, are either fully autonomous or, more generally, linked to a control module outside the pool (notably the swimming pool) which supplies them, via a cable, with electric energy and which controls them. Sometimes, such control modules allow a user to remotely control the appliance, notably to drive it 
assigning a first priority to the manned control mode, a second priority to the remote control mode, and a third priority to the autonomous control mode, wherein the first priority is a higher priority than the second priority and the third priority; [para. 0158, “Thus, there is nothing to prevent programming the modifying device 1 for it to establish a priority order between a plurality of request signals 16 sent by different devices transmitting such signals, for example between the remote programmable station 5 and the remote control unit 4.”]
receiving a request to cause the machine to perform an action; [para. 0151]
Michelon does not tech the following limitation, however, Taki teaches:
determining, based on receiving the request, a current mode of operation of the machine, wherein the current mode of operation is one of the plurality of modes; [Fig. 2 102]
determining a requested mode of operation of the machine associated with the request, wherein the requested mode of operation is one of the plurality of modes; [Fig. 2 104] and 
Michelon further teaches:
selectively denying the request or enabling the machine to perform the action based on a priority assigned to the current mode of operation and a priority assigned to the requested mode of operation, wherein the request is denied when the priority assigned to the current mode of operation is a higher priority than the priority assigned to the requested mode of operation, and wherein the machine is enabled to perform the action when the priority assigned to the requested mode of operation is a higher priority than the priority assigned to the current mode of operation.  [para. 0158, “Thus, there is nothing to prevent programming the modifying device 1 for it to establish a priority order between a plurality of request signals 16 sent by different devices transmitting such signals, for example between the remote programmable station 5 and the remote control unit 4.”]

It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Taki with those of Michelon.  A person having ordinary skill in the art would have been motivated to combine the teachings because Taki teaches that remote control requests can be denied because a local operator is in control (higher priority).  See para. 0051-0052]
	

Taki teaches:
2. The method of claim 1, wherein determining the current mode of operation of the machine comprises: detecting input from a cabin of the machine; and determining that the current mode of operation of the machine is the manned control mode based on detecting the input from the cabin of the machine, wherein determining the requested mode of operation of the machine associated with the request comprises determining that the requested mode is one of the remote control mode or the autonomous control mode, and wherein selectively denying the request or enabling the machine to perform the action comprises denying the request based on determining the current mode of operation of the machine is the manned control mode and 

Taki teaches:
4. The method of claim 1, wherein determining the requested mode of operation of the machine associated with the request comprises determining that the requested mode is one of the remote control mode or the autonomous control mode, wherein the method further comprises determining whether one or more conditions, associated with the one of the remote control mode or the autonomous control mode, are satisfied, wherein selectively denying the request or enabling the machine to perform the action comprises selectively denying the request or enabling the machine to perform the action further based on: determining that the requested mode is the one of the remote control mode or the autonomous control mode, and determining whether the one or more conditions are satisfied.  [Fig. 2 remote control accepted/denied based on conditions and current mode]

	Regarding claims 8-9, 11, 15-16 and 19 these apparatus claims are rejected on the same grounds and rationale as method claims above because they implement the method steps recited above.

Claims 3, 5-7, 10, 12-14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Michelon US 2015/0286194 A1 in view of Taki et al. US 2008/0266051 A1 and further in view of STEFAN et al. US 2014/0207535 A1.


5. The method of claim 4, further comprising: 
determining that the one of the remote control mode or the autonomous control mode has been disabled; [para. 0086, planned end to remote operation] and 
determining that the one or more conditions are not satisfied based on determining that the one of the remote control mode or the autonomous control mode has been disabled, [para. 0086]
wherein selectively denying the request or enabling the machine to perform the action comprises denying the request based on: determining that the requested mode is the one of the remote control mode or the autonomous control mode, and determining that the one or more conditions are not satisfied.  [para. 0086]

It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of STEFAN with those of Michelon and Taki.  A person having ordinary skill in the art would have been motivated to combine the teachings because STEFAN teaches that denying a remote operation request is appropriate if the driver is in control or if there are fault conditions.  (See para. 0086).

STEFAN teaches:
3. The method of claim 2, wherein detecting the input from the cabin of the machine comprises: receiving sensor data indicating a presence of an operator in the cabin.  [para. 0067]
	


STEFAN teaches:
6. The method of claim 5, wherein determining that the one of the remote control mode or the autonomous control mode is not enabled includes: determining that one or more components, to enable the one of the remote control mode or the autonomous control mode, are experiencing a failure.  [para. 0086]

STEFAN teaches:
7. The method of claim 5, wherein determining that the one of the remote control mode or the autonomous control mode is not enabled includes: determining that software, to enable the one of the remote control mode or the autonomous control mode, is experiencing a failure.  [para. 0086]

Regarding claims 10, 12-14, 17-18, and 20, these apparatus claims are rejected on the same grounds and rationale as corresponding method claims above because they implement the recited method steps above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115